Citation Nr: 1644023	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-24 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorders.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION


The Veteran served on active duty from October 1982 to October 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has recharacterized the issue on appeal to encompass all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The issue of entitlement to service connection for an acquired psychiatric disorder, diagnosed as MDD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

A bilateral knee disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, arthritis did not manifest within one year following separation from service, and the bilateral knee disability was not caused or aggravated by service-connected Achilles tendonitis.  





CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by the Veteran's active duty military service and was not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a September 2009 letter.  See 38 U.S.C.A. §§ 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  A VA examination addressing the etiology of the Veteran's bilateral knee condition was conducted in July 2012, and an additional VA examination was conducted in July 2013 addressing whether any knee disorder was secondary to service-connected Achillis tendonitis.  Both VA examiners noted that there reports included an in-person examination as well as review of the claims file.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  

Service Connection - In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 
38 C.F.R. § 3.303 (a) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015).  

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.304 (2015).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) (2015) by evidence of (i) the existence of a chronic disease in service, to include arthritis, or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Such includes the Veteran's claim for arthritis of the knees.  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases (e.g., arthritis) to a degree of 10 percent within one year from the date of termination of such service, including arthritis, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  


Background

The Veteran contends that she has bilateral knee arthritis of service origin.  In the alternative, she argues that this condition is secondary to service-connected Achilles tendonitis.  As noted in her NOD dated in January 2011, she was not able to wear high top boots as issued.  When she marched, her ankles hurt so bad that she was diagnosed with tendonitis.  (The Board notes that the diagnosis of tendonitis is corroborated by a February 1983 STR.)  From that point on, she never wore high top boots.  Since that time, she had had ankle and knee problems.  In the August 2012 VA FORM 9 of record, she asserted that the damage to her ankles (represented by service-connected bilateral Achillis tendonitis) caused her to walk incorrectly resulting in damage to her knees.  

The STRs are negative for report of, treatment for, or diagnosis of knee problems, to include upon separation examination in June 1992.  Post service VA records reflect mild swelling and arthritis in the left knee in April 2011.  Knee arthralgia was noted in August 2011.  

VA examination of the Veteran's ankles was conducted in April 2012.  She again reported inservice difficulty with wearing of the issued boots.  This caused ankle and foot swelling.  Now, she also had knee pain.  Achilles tendonitis was diagnosed and service connection was established upon rating decision in August 2012.  Each ankle was granted a 10 percent rating.  

VA examination of the knees was conducted in July 2012.  Bilateral knee arthritis was the diagnosis.  The examiner, who reviewed the claims file, opined that bilateral knee arthritis was less likely than not related to service.  For rationale, it was noted that while the Veteran described occasional inservice knee pain that was never severe enough to require medication attention, post service knee pain did not appear until approximately 2010.  Imaging thereafter showed degenerative changes.  The examiner also noted that since service discharge, the Veteran had gained a considerable amount of weight which could cause stress on the knees leading to degenerative changes.  To the examiner, this seemed like a much more likely explanation than her time in service.  

Additional examination regarding the etiology of bilateral knee arthritis was conducted by VA in July 2013.  The examination was primarily to determine whether the Veteran's current bilateral knee arthritis was secondary to service-connected disorders of Achilles tendonitis.  The examiner opined that current bilateral knee arthritis was less likely than not proximately due to or the result of Achillis tendonitis.  For rationale, he noted that there was no evidence of any chronic knee condition in the STRs, and Achilles tendonitis would be expected to result in less, not more, weight bearing on the knees.  Thus, there was no rationale to find that Achilles tendonitis was an etiology for her knee arthritis.  

Analysis

The record establishes that knee disability was not present in service or until many years thereafter.  The service records are entirely silent for any reference to complaints or findings of knee disability.  Moreover, the only medical opinion evidence on file is against the claim.  The VA examiners concluded that the current knee disabilities are not related to service, and were neither caused nor aggravated by the service connected bilateral Achilles tendonitis.  

The only evidence in favor of the claim consists of the statements of the Veteran herself.  Although a layperson such as the Veteran is competent in certain cases of providing an opinion as to etiology, this is not such a case.  The Veteran's bilateral knee disorders, namely arthritis, are insidious processes not apparent to observation, and typically diagnosed through the use of diagnostic studies.  Moreover, the length of time between service discharge and the diagnosis of the knee disorders is lengthy, and undermines the notion that a layperson can competently link a current disorder to a time period so far in the past.  In addition, the Board finds it implausible that a layperson has the expertise required to competently comment on the mechanical effects of an ankle disability on other joints.  In short, the Board finds that the Veteran is not competent to opine as to etiology in this case.
Accordingly, service connection for bilateral knee disability has not been established on a presumptive, direct or secondary basis.  The preponderance of the evidence is against this claim and it must be denied.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

Entitlement to service connection for bilateral knee arthritis is denied.  


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  VA records dated in 2009 show a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  Her claim was denied in March 2010 in that that there was no medical evidence showing that depression was incurred in service.  Following VA mental health examination in June 2012, the diagnosis was MDD.  In a statement of the case (SOC) in August 2012 and in a supplemental statement of the case (SSOC) in August 2013, the RO again denied the claim in that there was no medical evidence showing that depression was incurred in service.  

In statements of record, e.g., the January 2011 NOD of record and an August 2012 VA FORM 9, the Veteran described symptoms of a psychiatric disorder, specifically, the frequent, distressing recollection of past traumatic events, to include fear "for almost a year" of a scud missile hitting her tent while serving in Operation Desert Storm.  (Her service in Southwest Asia during Operation Desert Storm is corroborated by her personnel records, to include her DD Form 214.  She recalled running and hiding in bunkers for safety.  

VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  See 38 C.F.R. § 3.304 (2015).  It does not appear that the examiners considered the Veteran's inservice experiences when she was examined in 2009 or 2012.  

Accordingly, on remand, the Veteran should be afforded a VA examination to determine whether she has any acquired psychiatric disability, to include PTSD, related to her active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability present, to include MDD or PTSD.  

If the examiner concludes that the Veteran has PTSD, the examiner must identify the stressor(s) on which the diagnosis is based.  In this regard, the examiner should specifically indicate whether any PTSD diagnosed is the result of the Veteran's fear of hostile military or terrorist activity.

With respect to any psychiatric disorder other than PTSD identified, the examiner should provide an opinion as to whether it is at least as likely as not (fifty percent or greater) that the psychiatric disability originated in service or is otherwise etiologically related to service.  

The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.  

The electronics claims folder must be made available to the examiner.  

All findings should be described in detail and all necessary diagnostic testing performed.  

2.  When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


